Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Scheinberg on 8-18-22.

The application has been amended as follows: 

Amend claims 11, 26, 27 and 31 as follows:

11. A method for cleaning a solar panel with a wind cinch device, the method comprising: 
applying a cleaning solution to a surface of the solar panel; 
placing a wind cinch device on a high point of the surface of the solar panel
 applying tension to one or more first cords, ropes, or cables attached to the wind cinch device to control the pressure the wind cinch device applies against the surface of the solar panel; and 
applying tension to one or more second cords, ropes, or cables attached to the wind cinch device to pull the wind cinch device from the high point on the solar panel to a low point on the solar panel
 in which sufficient tension is applied to the one or more first cords, ropes, or cables to provide sufficient pressure of the wind cinch device against the solar panel so that the wind cinch device squeegees the cleaning solution from the solar panel as the wind cinch device moves from the high point on the solar panel to a low point on the solar panel 
the wind cinch consisting essentially of a stranded material that can stretch, flex, and soak up water, a reinforcing member to hold the strands together, and a plurality of rigging parts that attach the one or more first cords, ropes, or cables and the one or more second cords, ropes, or cables to the wind cinch. 
  
26. The method of claim 11, wherein applying tension to the one or more second cords, ropes, or cables  cords, ropes, or cables at least some of the plurality of rigging parts 

27. The method of claim 11 in which: -5-Application No.: 17/325,642 Response filed with RCEAttorney Docket No.: WC032USCIPDIV the plurality of rigging parts are aranged both near the ends of the wind cinch and away from the ends to the wind cinch.

31. The method of claim 11 further comprising:

Cancel claim 30  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments/arguments dated 8-4-22 in combination with the above examiners amendment overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a method for cleaning a solar panel in which sufficient tension is applied to the one or more first cords, ropes, or cables to provide sufficient pressure of the wind cinch device against the solar panel so that the wind cinch device squeegees the cleaning solution from the solar panel as the wind cinch device moves from the high point on the solar panel to a low point on the solar panel the wind cinch consisting essentially of a stranded material that can stretch, flex, and soak up water, a reinforcing member to hold the strands together, and a plurality of rigging parts that attach the one or more first cords, ropes, or cables and the one or more second cords, ropes, or cables to the wind cinch as in the context of claim 11.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CN 206948253 teaches a solar cell cleaning device which includes a pull rope 6 rubber squeegee 7 and cleaning brush 8, see fig. 1-3 pages 1-2 of machine translation.

US20190089295 teaches a pull rope mechanism for driving the respective scraper mechanisms to reciprocate on the photovoltaic unit, and a driving mechanism connected with the pull rope mechanism (abstract).

CN 107824525 teaches a solar cell cleaning device which includes cleaning brush, spraying device and a rope provided at two ends of the solar cell which move the cleaning brush along the solar cell, see fig. 1-2 and pages 1-3 are machine translation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713